Citation Nr: 1610947	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-44 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which, in pertinent part, reopened and confirmed and continued the previous denial of service connection for chloracne. 

In September 2012, the Veteran provided testimony at the RO before the undersigned Acting Veterans Law Judge; a copy of the transcript is of record.

In an August 2014 decision, the Board reopened the claim of service connection for chloracne and remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.  At that time, the Board explained that the issue on appeal had been recharacterized to include consideration of symptoms that may be attributable to other skin disorders, in addition to chloracne.


REMAND

The Veteran seeks service connection for chloracne or another skin disorder due to exposure to herbicides.  His military records confirm his service in the Republic of Vietnam from January 1968 through August 1969.  Therefore, he is presumed to have been exposed to herbicides.  

In August 2014, the Board remanded the claim, in part, to provide the Veteran with a VA skin examination and to obtain a medical opinion to resolve conflicting medical evidence as to whether the Veteran currently has chloracne or another skin disorder incurred in or otherwise related to military service, including his presumed exposure to herbicides.  The AOJ was unable to contact the Veteran to arrange for the examination and returned the appeal to the Board.  However, it appears that the Veteran was hospitalized beginning in October 2014 following a motor vehicle accident and that he may have incurred a cognitive injury.  As a result, the Board finds that good cause has been established for the Veteran's failure to present for a VA examination.  Because the evidence of record remains unclear as to the proper diagnosis or diagnoses of the Veteran's skin complaints, the Board finds that remand is necessary to allow the AOJ to make another attempt to arrange for a VA examination.

In finding that additional VA examination is required, the Board notes, as discussed in the August 2014 remand, that although the Veteran has submitted private dermatological treatment records reflecting a diagnosis of chloracne related to dioxin exposure, as well as diagnoses of actinic keratosis, folliculitis, and lichen simplex chronicus, a VA examiner opined in June 2005 that the Veteran's lesions were not consistent with a diagnosis of chloracne but were more consistent with sebaceous cysts.  Further, a March 2012 VA microscopic pathological diagnosis reflects that the Veteran had follicular cysts, infundibular type, with associated acute and chronic inflammation.  The nurse practitioner who conducted that test noted that the histologic findings of chloracne are follicular cysts, typically non-inflammatory type, and that clinical correlation was needed.  It is unclear from the record, however, whether any clinical correlation was conducted or any final diagnosis assigned.  Thus, the Board again finds that further VA examination and opinion are needed to resolve this issue.

The Board finds credible the Veteran's statements regarding the military onset and continuity of skin problems.  He has consistently reported that his first skin lesion occurred in April 1968, while serving in Vietnam, and that a medic unsuccessfully attempted to aspirate fluid.  His service treatment records do not include a record of such treatment.  However, a record that appears to be from September 1969 reflects treatment for a rash in the back and groin area.  A December 1969 record documents treatment with hot soaks and Bacitracin for an infection on the instep of his left foot.  During a follow-up visit two days later, he received Tetracycline for the infection.  However, on separation examination in March 1970, clinical evaluation of the skin was reported as normal.  With relative consistency, the Veteran has also reported that a private physician commented during a post-service visit in 1970 that the Veteran had the same boils on his skin that he had seen in numerous other patients returning from Vietnam.  Thus, on remand, the dermatologist assigned to examine the Veteran should carefully consider the Veteran's lay statements and records of evaluation and treatment.  

Prior to scheduling the examination, the AOJ should obtain treatment records from the Black Hills VA Health Care System dating since April 2015.  In addition, the Board observes that the earliest VA treatment record in the claims file is a March 1998 neurology consultation report, which documents the Veteran's complaint of having had "some type of rash or acne since Vietnam."  This record suggests that earlier VA treatment records exist.  The AOJ previously attempted to obtain earlier VA treatment records; however, the search was for a time period during which the Veteran was still on active duty service.  Thus, on remand the AOJ must attempt to obtain all VA treatment records since the Veteran established medical care. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA Black Hills Health Care System ongoing treatment records from April 2015 to the present and all VA treatment records since the Veteran established care to March 2000.

2.  After the outstanding treatment records have been obtained and associated with the claims file, schedule the Veteran for a VA skin examination by a dermatologist, if possible while the Veteran's skin disorder is in an active phase.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner; consideration of such must be reflected in the examination report.  

If the AOJ is unable to contact the Veteran, the claims file should be provided to a dermatologist to obtain the requested medical opinions based on the evidence of record.  

The examining dermatologist must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disability is chloracne, or, alternatively, whether it is an "acneform disease consistent with chloracne."

If the examiner finds that a diagnosis of chloracne, or acneform disease consistent with chloracne, is appropriate, he or she must then state whether it is at least as likely as not that this disease was manifested by deep acne (i.e., deep inflamed nodules and pus-filled cysts) at any point from August 30, 1969, to August 30, 1970 (i.e., within one year after the last date on which the Veteran was exposed to an herbicide agent). 

If the examiner finds that a diagnosis of chloracne, or acneform disease consistent with chloracne, is not appropriate, he or she must provide an opinion as to whether it is at least as likely as not that any current skin disability is etiologically related to the Veteran's conceded exposure to herbicides, or otherwise to his service, including the skin disorder related by the Veteran to be present since service. 

The Board finds credible the Veteran's account regarding the April 1968 onset of a skin disorder that continued after service.  His reports have been consistent over time and are documented in VA and private treatment records years prior to seeking VA benefits.  Accordingly, the examiner must accept as fact that the Veteran was exposed to herbicides in Vietnam; that he experienced symptoms of a skin disorder on active duty; and that he has experienced episodes of similar skin symptoms since service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner believes that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any claim is denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




